Exhibit 10.4

 

AMENDMENT NO. 4 TO LETTER AGREEMENT

 

This Amendment No. 4 (“Amendment 4”) to the Letter Agreement (as defined below)
dated as of November 9, 2017 (the “Amendment Date”), is entered into by and
between “上海斯丹赛生物技术有限公司” (Innovative Cellular Therapeutics CO., LTD.), a
corporation organized and existing under the laws of China (“ICT”), and Vericel
Corporation, a corporation organized and existing under the laws of the State of
Michigan (“Vericel”).  Terms used, but not defined, herein shall have the
meaning ascribed to them in the Letter Agreement. ICT and Vericel are each
referred to herein as a “Party” or collectively the “Parties”.

 

RECITALS

 

WHEREAS, Vericel and ICT are parties to that certain License Agreement, dated as
of May 9, 2017 (as amended, the “License Agreement”); and

 

WHEREAS, in connection with entering into the License Agreement, Vericel and ICT
entered into that certain letter agreement, dated as of May 9, 2017 (as amended,
the “Letter Agreement”); and

 

WHEREAS, the Parties desire to amend the Letter Agreement on the terms and
subject to the conditions set forth herein, with this Amendment 4 becoming
effective on November 6, 2017 at 4:00 pm Eastern Daylight Time (the “Effective
Time”) if the Upfront Payment (as defined in the License Agreement) is not
received by Vericel from ICT at or before the Effective Time (the “Nonpayment
Condition”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.                                      AMENDMENTS

 

1.1                               The third (3rd) sentence of the second (2nd)
full paragraph of the Letter Agreement is hereby deleted in its entirety and
replaced with the following:

 

As consideration for an amount included in the Upfront Payment equal to
(a) $5,000,000.00 minus (b) the Withholding Income Taxes (such amount, the
“Warrant Purchase Price”), Vericel hereby agrees to issue to ICT, effective as
of and contingent upon Vericel’s receipt of the Upfront Payment, a warrant (the
“Common Stock Warrant”) in substantially the form attached hereto as Exhibit A,
exercisable for the number of shares of Vericel’s Common Stock equal to (x) the
Warrant Purchase Price divided by (y)  the closing price of a share of Vericel’s
Common Stock on the Nasdaq Stock Market on November 3, 2017, rounded down to the
nearest whole number.

 

1.2                               The third (3rd) full paragraph of the Letter
Agreement is hereby deleted in its entirety and replaced with the following:

 

--------------------------------------------------------------------------------


 

If ICT fails to pay the Upfront Payment to Vericel pursuant to the terms of the
License Agreement by December 5, 2017, Vericel’s obligation to issue the Common
Stock Warrant to ICT pursuant to the terms hereof shall terminate in its
entirety and shall be of no further force or effect.

 

2.                                      MISCELLANEOUS

 

2.1                               This Amendment 4 shall become effective at the
Effective Time if, and only if, the Nonpayment Condition has occurred.

 

2.2                               Except to the extent modified herein, the
terms and conditions of the Letter Agreement shall remain in full force and
effect.

 

2.3                               This Amendment 4 shall be governed by and
construed in accordance with the laws of the State of New York, excluding any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Amendment 4 to the substantive law of
another jurisdiction.

 

2.4                               This Amendment 4 may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Electronic copies or
facsimiles of signatures shall be deemed originals.

 

* * * * *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 4 to the Letter
Agreement as of the Amendment Date.

 

Innovative Cellular Therapeutics Co., Ltd.

 

Vericel Corporation

 

 

 

BY:

/s/ Lei Xiao

 

BY:

/s/ Dominick Colangelo

NAME:

Lei Xiao

 

NAME:

Dominick Colangelo

TITLE:

Chairman

 

TITLE:

Chief Executive Officer

 

[Signature Page to Amendment No 3 to Letter Agreement]

 

--------------------------------------------------------------------------------